The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 22, 2014

                                   No. 04-13-00663-CR

                               Dillan William STANLEY,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011CR8100B
                      Honorable Maria Teresa Herr, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due August 18, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court